United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hornell, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1356
Issued: January 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On June 4, 2019 appellant, through counsel, filed a timely appeal from a December 28,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a back condition
causally related to the accepted March 28, 2015 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On April 3, 2015 appellant, then a 46-year-old distribution window clerk, filed a traumatic
injury claim (Form CA-1) alleging that on March 28, 2015 she sustained a middle back strain when
she attempted to open a stuck all-purpose container (APC) while in the performance of duty. She
did not stop work.
OWCP subsequently received medical evidence, including reports dated April 17, May 20
and 28, July 10, and August 14, 2015 from Dr. Seth M. Zeidman, an attending Board-certified
neurosurgeon. Dr. Zeidman diagnosed thoracic spondylosis without myelopathy, thoracic spine
pain, and unspecified osteoporosis due to a March 28, 2015 employment incident. In addition, he
addressed appellant’s need for diagnostic testing and cervical surgery.
In an October 5, 2015 letter, OWCP advised appellant that additional factual and medical
evidence was necessary to establish her claim. It noted that her claim initially appeared to be a
minor injury that resulted in minimal or no lost time from work and that the claim was
administratively handled to allow a limited amount of medical payments. However, appellant’s
claim was being reopened for consideration of the merits because she had filed a wage-loss claim.
OWCP informed her of the type of factual and medical evidence needed to establish her claim and
afforded her 30 days to submit the necessary evidence.
OWCP subsequently received medical evidence, including additional reports from
Dr. Zeidman. In a March 9, 2015 report, Dr. Zeidman noted that appellant presented for evaluation
after not being seen since 2009 and denied an injury or event that brought on the onset of her
symptoms, but reported having worsening pain over the last several months. He related that he
had performed appellant’s L4-S1 laminectomy in 2008. Dr. Zeidman noted her cervical
symptoms, discussed examination findings, and reviewed diagnostic test results. He diagnosed
lumbar intervertebral disc degeneration, post-laminectomy lumbar syndrome, cervical spondylosis
without myelopathy, cervicalgia, and thoracic spondylosis without myelopathy.
By decision dated December 10, 2015, OWCP accepted that the March 28, 2015 incident
occurred as alleged, but denied appellant’s traumatic injury claim finding that the medical evidence
of record did not contain a rationalized medical opinion relating her diagnosed conditions to the
accepted employment incident.

3

Docket No. 17-0987 (issued October 20, 2017).

2

On October 25, 2016 appellant, through counsel, requested reconsideration and submitted
additional reports dated August 27 and November 19, 2015 and July 22, 2016 from Dr. Zeidman.
By decision dated January 9, 2017, OWCP denied modification of its December 10, 2015
decision, finding that the medical evidence submitted was insufficient to establish causal
relationship.
Appellant, through counsel, appealed to the Board on April 4, 2017. By decision dated
October 20, 2017, the Board affirmed the January 9, 2017 decision. The Board found that
appellant had not submitted rationalized, probative medical evidence sufficient to establish a back
injury causally related to the accepted March 28, 2015 employment incident.4
On October 8, 2018 appellant, through counsel, requested reconsideration. Counsel
submitted an additional report from Dr. Zeidman dated September 6, 2018 and alleged that
Dr. Zeidman’s new report established that all of appellant’s diagnosed conditions were causally
related to the accepted employment incident.
In his September 6, 2018 report, Dr. Zeidman noted a history of the accepted March 28,
2015 employment incident, discussed findings on physical examination, and reviewed diagnostic
test results including an April 24, 2015 magnetic resonance imaging (MRI) scan. He reiterated his
prior assessments of cervical spondylosis and thoracic spine pain. Dr. Zeidman recommended
diagnostic testing. He opined that there was a direct correlation between appellant’s current
condition and the March 28, 2015 work injury and noted that, although she had a vague history of
cervical spine discomfort, her condition was directly related to the accepted employment incident.
Dr. Zeidman further opined that she remained temporarily totally disabled from work.
By decision dated December 28, 2018, OWCP denied modification of its prior decision
denying appellant’s traumatic injury claim. It found that Dr. Zeidman’s September 6, 2018 report
was insufficient to establish causal relationship between the diagnosed conditions, aggravation of
her preexisting neck and thoracic conditions, and the accepted March 28, 2015 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally

4

The Board further denied appellant’s petition for reconsideration. Order Denying Petition for Reconsideration,
Docket No. 17-0987 (issued August 21, 2018).
5

Supra note 2.

6
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

related to the employment injury.7 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.9 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred.10
The second component is whether the employment incident caused a personal injury.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background.13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident.14
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted March 28, 2015 employment incident.

7

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

11

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

12

S.S., supra note 9; Robert G. Morris, 48 ECAB 238 (1996).

13

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Id.

15
R.C., Docket No. 18-1146 (issued August 12, 2019); J.F., Docket No. 19-0456 (issued July 12, 2019); Federal
(FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

4

Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s January 9, 2017 decision because the Board
considered that evidence in its October 20, 2017 decision and found that it was insufficient to
establish her claim. Findings made in prior Board decisions are res judicata absent any further
review by OWCP under section 8128 of FECA.16
On reconsideration appellant submitted a September 6, 2018 report from her treating
physician, Dr. Zeidman. Dr. Zeidman provided cervical and thoracic spine diagnoses and opined
that appellant’s conditions were directly caused by the accepted March 28, 2015 employment
incident and that she remained temporarily totally disabled from work. He indicated that although
she had a “vague” history of cervical spine discomfort, there was a causal relationship between
her diagnosed conditions and the accepted work incident. While Dr. Zeidman identified the
specific employment incident alleged by appellant, he did not provide a pathophysiological
explanation as to how attempting to open a stuck APC either caused or contributed to appellant’s
diagnosed conditions and resultant disability or aggravated a preexisting cervical condition.17 The
Board has consistently held that complete medical rationalization is particularly necessary when
there are preexisting conditions involving the same body part,18 and has required medical rationale
differentiating between the effects of the work-related injury and the preexisting condition in such
cases.19 Thus, the Board finds that Dr. Zeidman’s report is insufficient to meet appellant’s burden
of proof.
As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment incident, the Board finds that she has not met
her burden of proof.
On appeal counsel contends that the factual and medical evidence of record unequivocally
establishes that appellant sustained cervical and thoracic spine injuries causally related to the
March 28, 2015 employment incident. However, as discussed above, Dr. Zeidman’s report is
insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.

16

See B.R., Docket No. 17-0294 (issued May 11, 2018).

17

See A.S., Docket No. 19-0915 (issued November 22, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
18

A.S., id.; K.R., Docket No. 18-1388 (issued January 9, 2019).

19

See, e.g., A.S., id.; A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued
December 31, 2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3,
2017); P.O., Docket No. 14-1675 (issued December 3, 2015).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a back condition
causally related to the accepted March 28, 2015 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the December 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

